This opinion is subject to administrative correction before final disposition.




                                Before
                   HOLIFIELD, STARITA, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Anthony J. FRYER
          Hospital Corpsman Second Class (E-5), U.S. Navy
                            Appellant

                             No. 201900324

                           Decided: 28 April 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                   Jonathan T. Stephens (arraignment)
                          Aaron C. Rugh (trial)

 Sentence adjudged 26 July 2019 by a general court-martial convened
 at Naval Base San Diego, California, consisting of officer and enlisted
 members. Sentence in the Entry of Judgment: reduction to E-3, con-
 finement for 12 months, and a bad-conduct discharge.

                             For Appellant:
                 Lieutenant Daniel O. Moore, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
               United States v. Fryer, NMCCA No. 201900324
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2